Dear Mr. Champagne:
You requested of this office an opinion as to whether the "Registrar of Voters Office, being a `Polling Location' during the Early Voting Period, should be publicized by the Parish Board of Election Supervisors (R.S. 18:535B)."
§ 535 (Notice of location of precincts and polling places) is located in Part V (Voters and Voting) of the Election Code. This Part addresses general voting provisions conducted primarily on Election Day. Please note that Paragraph B was amended by Act 136 (H.B. 1017) from the 2008 Regular Session of the Louisiana Legislature and now reads:
  B. Before primary elections. The parish board of election supervisors shall publish the location of the polling places in the parish at least once before each primary or first party primary election. The publication shall be in the official journal of the parish during the third week before the primary or first party primary election. (emphasis added).
As your inquiry is specific to the "Early Voting Period," you should be further guided by the provisions outlined in Chapter 7 (Absentee by Mail and Early Voting), La.R.S. 18:1301, et seq. *Page 2 
The Registrar of Voters is responsible for conducting Early Voting. La.R.S. 18:1303 (Persons entitled to vote in compliance with this Chapter) states in pertinent part:
  A. In person. Any person who is qualified to vote may vote during the early voting period at a place  designated by the registrar as provided in R.S. 18:1309. (emphasis added).
You should first refer to La.R.S. 18:134 which provides the law regarding Office Hours the Registrar is required to maintain at the principal, permanent and temporary branch offices, as well as any mobile registration offices.
Paragraph (D) states:
  D. Additional hours and days during which a principal office is to be kept open, as authorized by Subsection A of this Section, and the hours and days during which each office or mobile unit is to be kept open, under the provisions of Subsections B and C of this Section, and the hours and days of early voting, shall be specified and advertised in advance by the registrar by means of the news media. (emphasis added).
R.S. 18: 1309 (Early voting application and early voting) details the Early Voting procedure. Paragraph (A)(2) exacts an additional notice requirement on the Registrar. Also note the hours for Early Voting are now extended until 6:00 p.m.
  A.(2) During the early voting period, the registrar shall maintain regular office hours, remaining open from 8:30 a.m. to 6:00 p.m. Monday through Saturday. Early voting on the last day of voting will terminate when all persons who were in line to vote at the close of the regular office hours of the registrar's office, as provided in this Paragraph, have been allowed to vote. If the office space of the registrar is insufficient or inconvenient to accommodate early voting, the registrar may provide for an alternate location to conduct early voting, which location shall be in the courthouse or in a public building in the immediate vicinity thereof, and in such case, adequate notice shall be posted at the registrar's office informing the public of the location where *Page 3 early voting is being conducted. (emphasis added).
Specifically regarding Early Voting, it is the opinion of this office that any notice of the registrar's office being a polling location is solely a responsibility of the registrar of voters. There is no requirement that the Parish Board of Election Supervisors publish the registrar's office as a "polling place" under La.R.S. 18:535 because the registrar's office will not be a "polling place" on Election Day. However, there is no prohibition on the Board assisting the registrar in providing notice of the times and locations for Early Voting to the voting public.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  By: __________________________
  WILLIAM P. BRYAN, III
  Assistant Attorney General
  JDC/WPB, III/sfj